Title: From George Washington to James Anderson, 8 January 1797
From: Washington, George
To: Anderson, James


                        
                            Mr Anderson, 
                            Philadelphia 8th Jany 1797
                        
                        Your letter of the 3d instant, & Mr Pearce’s of the same date, with the
                            weekly reports—were received by me yesterday, and I shall take notice of such parts of both
                            as may require an expression of my sentiments thereon.
                        
                        I consent to your commencing a distillery, and approve of your purchasing the
                            Still, & entering of it. And I shall not object to your converting part of the
                            Coopers shop at the Mill to this operation. It is to be wished however, that it could be
                            nearer your own house, or at the Mansion house; for I fear at the
                            Mill, idlers (of which, & bad people there are many around it) under pretence
                            of coming there with grist could not be restrained from visiting the Distillery nor probably
                            from tempting the Distiller nay more robbing the Still; as the Mill would always afford a
                            pretext for coming to that place. If the advantages were certain, of wch from want of
                            experience in the business I have no adequate idea; I should have no objection to the
                            building of a house for the purpose of distillation; and in that case (unless the house
                            ought to be so situated as that water can be carried through it) I should prefer for this
                            purpose the point below your house at what used to be the ferry landing. There the house
                            might be sunk so as to bring the surface of the earth on the Northside and east end, nearly
                            upon a level (or rather a foot below the plates) and this end, and side, might be done up
                            with slabs from the Saw-pits, of which there ought to be many nailed (the sawed side
                            inwards) to substantial Posts morticed into a square frame below, in order to prevent the
                            earth which should be rammed around them, from falling in. The South front, and East end
                            might be boarded up with three quarter, or Inch plank in the usual manner, & covered
                            in the first instance, at least, with lap boards, as any other roof would be. The earth by
                            sinking the house in this manner after throwing enough up on the North
                            side, & East end for filling in, and ramming behind the Slabs, by being spread on the
                            other side & end, would form a level sufficient for casks, or any thing else to
                            stand. On an examination of the ground, something more simple & less expensive even
                            than this, might be found to answer. The situation on many accounts would be good—1.
                            because you would have it immediately under your own eyes, —2 because no body could
                            have any pretext for coming to it but on real business, —3 because it wd be convenient on
                            acct of the Hogs, as well as more secure, if they are to run at large—and 4. because every
                            thing might be brought to, or transported from it, by Water. I question too, whether the
                            expence of such a building as I have described, would be much
                            greater than what would necessarily attend making the alterations in the Coopers shop at the
                            Mill, to accomodate this business.
                        
                        If upon full consideration of this matter, you should be of the same opinion,
                            and at the sametime are satisfied from your own experience, not
                            from theoretical calculations, that it can be carried on profitably, I authorise you to set
                            the Carpenters about getting the framing, & putting up such a building as I have
                            described. In the execution of wch do not crimp the matter, but rather look forward to an
                            extension of the work, than narrow it to the views of the present moment.
                        As an expeditious, and cleanly mode of getting grain out of the Straw, is of
                            the first importance to a farmer (especially in this country, where our wheat has so many
                            enemies) I highly approve of your providing the materials for erecting a Threshing Machine
                            in time, that the timber may be seasoning, but it will be time enough to put them together
                            before next harvest, by which I think it probable that some improvement will be made on the
                            one at Malborough; I know it is in contemplation.
                        I believe with you, that my stock of Hogs is inadequate, and I have no
                            objection to your increasing of them by purchase, of a good sort; and approve of your buying
                            half a dozen, or more cows, of a proper kind, and a Bull. A Mr Gough near Baltimore has the
                            imported breed, and Sells them high; the Bulls especially, but I should not stand so much
                            upon the price, provided the breed is to be depended upon.
                        
                        I am sorry to find the Mill is unable to grind. What does the Negros do for
                            want of Meal? Secure the cracks in the manner you have recommended, or any other, in the
                            Walls of it, and without delay; lest they should give way, as was the case some years ago.
                            "A stitch in time," to make use of a homely proverb "will save nine."
                        My last letter (this day week) to Mr Pearce, gave him my ideas fully with
                            respect to the manner of opening the New road; but in case any circumstances may have
                            prevented his communicating these to you, they are as follow—viz.—If the large trees can be
                            cut so low, & even off, as that a carriage will run Smooth over them without
                            jolting, I had no objection to his pursuing this method, instead of
                            grubbing them up by the Roots. I added, that although the whole road was
                            to be opened 33 feet wide, I only required 20 or 24 of it directly in the middle, to be
                            cleansed of every thing, & made perfectly easy & agreeable for carriages;
                            but if ditched on each side, these ditches ought to be 33 feet, or the width of the whole
                            road, apart. I expect however, that ’ere this, he has communicated these ideas to you; and
                            turned over to you a long memorandum which I transmitted to him, of my views, soon after my
                            return to this City in October—It will be necessary for your government in a variety of
                            cases therein mentioned.
                        
                        With respect to the Clumps of Trees on the Northern part of the North Visto, it
                            would certainly have been judicious, in the first clearing, to have left them on the knowls;
                            but as that was not done; or rather as the whole was designed for trees seperated from each
                            other; clumps can only be formed now from those parts which are
                            thickest of trees, whether on knowls or otherwise; as it is not my wish to thin the ground
                            too much of its growth.
                        The place where the Ice is deposited, was not intended originally, for that
                            purpose; and it was my design when I was last home, to have marked out, and prepared another
                            spot for an Ice house; but I found the Road, and other jobs would allow no time to execute
                            it; and therefore I postponed the matter until a more convenient period. If the weather (as
                            it threatens to do) shd continue cold & freezing after you receive this letter, I
                            would have you do what is proposed—that is, to put water upon the Ice. If it congeals
                            & turns to a solid mass it will be fortunate; but whether it does or does not do
                            this, I would have you, as long as Ice is to be had, & that in the house continues
                            to sink, replenish it with more; keeping up the greatest body of it you can, as long as the
                            exterior resource will enable you to do it; for having the means of preserving fresh meat
                            during the Summer will be of immense importance to me, after I get settled at home. I forgot
                            to mention it in time, & now I presume it is too late, that the wall all round, as
                            the Ice was put in & rammed, ought to have been lined with straw—that is—straw to
                            have been placed between the Ice & the wall 3 or 4 Inches thick, at least; for there
                            it is the Ice begins always to dissolve first. After the house is filled, and before do not
                            keep it close, for this also is injurious.
                        
                        When you have taken an Inventory of every thing, examined the fields, and formed
                            your plans, I shall expect to receive an acct of them. I have provided five bushels of
                            Clover Seed for the use of the Estate, which I shall send to Mt Vernon so soon as the Water
                            communication is uninterrupted by Ice. If there are any other Seeds, or things wanting, let
                            me know it, that they may be provided and sent in due Season. Is rape seed desirable? if so
                            how much would you want? It is dear here & probably (being imported) not very good.
                            You talked of an early Potatoe.
                        I would not have the rotation (marked out for Dogue run farm) deviated from;
                            except by planting the Indian Peas, if to be had, in what otherwise would be a naked fallow
                            for Seeding wheat in Autumn, of the present year. Enquire if there is a probability of
                            getting seed to that extent within reach of Mount Vernon; and let me know as soon as
                            possible, as Mr Landon Carter of Cleve, has promised to supply me with seed if I can not
                            obtain it nearer home. this would be far to send for it.
                        
                        The Gardener complains heavily of the injury which he sustains from my half
                            wild, half tame Deer; & I do not well know what course to take with them—especially as the
                            hard weather, if it continues, will make them grow more and more bold & mischievous.
                            Two methods have occurred, one or both combined, may, possibly, keep them out of the Gardens & Lawns; namely,
                            to get a couple of hounds—& whenever they are seen in, or near those places, to fire
                            at them with shot of a small kind that would make them smart, but neither kill or maim them.
                            If this will not keep them at a distance, I must kill them in good earnest, as the lesser
                            evil of the two. Possibly, if there was a rack for Hay—& aManger for grain and offal of the Garden placed in the Pines in the Clover lot front of the House & regularly supplied with provender (and Herculas knows how to do this as he used to feed them) it might prevent them from doing mischief—& I might derive some benefit from them.
                        In your next letter, give me the exact measurement of the chimney in the Small
                            dining room: that is—how wide & deep it is within the wood, or facing part; how much
                            the Slabs of stone on each side & at top, without the said wood, shewn; what the
                            size of the blocks or pedestals (of stone) are, on which these slabs stand; and what the
                            length and breadth of the hearth (without the fire place) are. You will readily perceive
                            that the object of this enquiry is to supply these with something else: exactness therefore,
                            in the measurement, is indispensible. I am your friend and well wisher
                        
                            Go: Washington
                        
                        
                            P.S. Send me the size of the frame, from out to out, which contains the
                                family picture of the Marquis de la Fayette in the parlour.
                            If Mr Pearce should be still at Mount Vernon, tell him I sincerely wish him
                                better health & every prosperity he can desire.
                        
                        
                    